Citation Nr: 1235570	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-30 200A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with depression, prior to September 16, 2009.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In this decision, the RO granted entitlement to service connection for PTSD as of April 27, 2005 at a 50 percent disability rating, and denied entitlement to service connection for hypertension and bladder cancer.

In a March 2011 rating decision, the RO increased the Veteran's disability rating for PTSD with depression to 100 percent, representing a total grant of benefits for this claim for the period beginning on September 16, 2009.  As such, the remaining appeals period for the Veteran's claim for a higher initial rating for his PTSD is from April 27, 2005 to September 15, 2009.

In July 2012, the veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Veteran has submitted a waiver of the agency of original jurisdiction (AOJ) review of additional evidence he provided at the time of his hearing.  The Board will proceed to adjudicate his claims with consideration of all evidence of record. See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will advise the Veteran if further action is required on his part.


REMAND

As an initial matter, it appears from the claims file that he provided testimony before a decision review officer (DRO) in April 2009; however, the transcript is not of record.  As his testimony constitutes relevant evidence, the Board has a duty to obtain a transcript of the hearing.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

At his hearing, the Veteran testified that he believed the effective date for the grant of entitlement to service connection for PTSD should be December 19, 2004, as he had contacted the New Mexico Department of Veteran's Services and indicated that he wished to file a claim on this date.  However, entitlement to service connection for PTSD was established in the August 2007 rating decision.  While the Veteran filed a notice of disagreement with the initial rating assigned in that decision, he did not express disagreement with the effective date within a year following the issuance of this decision.  

In the absence of an allegation of clear and unmistakable error (CUE) in a prior final decision, a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because to do so would be to compromise the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  At the hearing the Veteran indicated that he believed there had been CUE in the August 2007 decision, in that it failed to recognize earlier reports from a Vet Center as informal claims for benefits.  See Hearing Transcript, p. 16.  The Board cannot adjudicate this issue in the first instance.  Houston v. Nicholson, 14 Vet. App. 395 (2004).

The allegation of CUE in the effective date for service connection for PTSD with depression is inextricably intertwined with the initial rating for that disability.  Hence, the Board must defer consideration of the initial rating until the CUE issue is adjudicated.

At his hearing, the Veteran contended that he had been told by several VA doctors that his bladder cancer was secondary to smoking, which was related to his service-connected PTSD.  VA medical records reflect that he was on six month surveillance for bladder carcinoma in May 2007; however, the records are not in the claims file and it is unclear whether his diagnosis and treatment was performed at the VA or by a private provider.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  As such, these records should be obtained.

In April 2001, VA issued an implementing regulation, 38 C.F.R. § 3.300, reflecting the statutory provision noting that a disability or death will not be service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service. 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  The regulation provides that "(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service." 38 C.F.R. § 3.300.

But, in a 2003 opinion, the VA's General Counsel held that neither 38 U.S.C. § 1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 bars a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service, here, the veteran's PTSD. See VAOGCPREC 6-2003. VA General Counsel opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011).

Furthermore, VA's General Counsel has held that the adjudicators must resolve: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service-connected. VAOGCPREC 6-2003.

The Veteran has not been afforded a VA examination to determine whether his smoking was related to his service-connected PTSD, and in turn, whether his bladder cancer was related to his smoking.  On remand, the Veteran should be afforded an examination to obtain such an opinion.

The Veteran has contended that his hypertension is secondary to his service-connected PTSD.  A May 2007 VA medical record shows that the Veteran was on medication and being followed for hypertension.  A VA physician provided an opinion in March 2009 that the stress associated with his PTSD and related anxiety and depression has as likely as not caused or contributed to his present hypertension.  In addition, his private psychiatric provider found that the disabling affects of his PTSD prevent him from eating well or exercising in order to maintain a normal blood pressure. 

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310(b). 

The Board finds that a VA examination is necessary to determine whether his service-connected psychiatric disorder has caused or aggravated his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a transcript for the Veteran's April 2009 DRO hearing and associate it with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of his bladder cancer.  All indicated tests and studies should be conducted.

The claims folder, including this remand, and any relevant records contained in the Virtual VA system must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide answers to the following questions:

(1)  Whether it at least as likely as not that the service-connected PTSD with depression caused the Veteran to use, or increase the use of, tobacco products.

(2)  If the answer to (1) is in the affirmative, whether the use of tobacco products as a result of the service-connected disability was a factor in causing bladder cancer. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide answers to the following questions:

(1)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

(2)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected PTSD with depression.

(3)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been aggravated (made worse) by his service-connected PTSD with depression.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

5.  The AOJ should adjudicate whether there was CUE in the August 2007 rating decision that awarded an effective date of April 27, 2005 for the award of service connection for PTSD with depression also claimed as anxiety and stress.

This issue should not be certified to the Board, unless an appeal is perfected by submission of a substantive appeal after a notice of disagreement and statement of the case.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



